  Case 3:19-cv-02450-C Document 39 Filed 05/18/20                  Page 1 of 12 PageID 250



                        THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 LARRY HYCHE,

        Plaintiff,

                v.                                      Case No. 3:19-CV-02450

 EQUIFAX INFORMATION SERVICES, LLC;                     Hon. Sam R. Cummings
 EXPERIAN INFORMATION SOLUTION,
 LLC; TRANS UNION, LLC; AND
 NATIONSTAR MORTGAGE, LLC,

        Defendants.


        DEFENDANTS EXPERIAN INFORMATION SOLUTIONS, INC.,
 EQUIFAX INFORMATION SERVICES LLC, AND TRANS UNION LLC’S BRIEF IN
   SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS OR, IN THE
              ALTERNATIVE, TO STAY THE PROCEEDINGS

       Pursuant to Federal Rule of Civil Procedure 12(c), Defendant Experian Information

Solutions, Inc. (“Experian”), Equifax Information Services LLC (“Equifax”), and Trans Union

LLC (“Trans Union” and, collectively, “Defendants”) hereby file this brief in support of their

motion for judgment on the pleadings or, in the alternative, to stay the proceedings. Defendants

move to dismiss Plaintiff’s Complaint in its entirety because Plaintiff fails to state a claim upon

which relief can be granted. In the alternative, because the issue raised in Plaintiff’s Complaint

has been fully briefed and argued before the Fifth Circuit, the Court should stay this proceeding

pending a decision in that matter.

                                     I.     INTRODUCTION

       Plaintiff Larry Hyche (“Plaintiff”) sued Defendants for allegedly failing to report certain

information in his consumer report in violation of the Fair Credit Reporting Act (“FCRA”).

Specifically, Plaintiff alleges that Defendants did not report his mortgage with Nationstar (the
                                                 1
  Case 3:19-cv-02450-C Document 39 Filed 05/18/20                 Page 2 of 12 PageID 251



“Account”) on his consumer reports, even after submitting a dispute to each consumer reporting

agency (“CRA”) requesting the Account be added. This allegation demonstrates Plaintiff’s

misunderstanding of the FCRA.

       The FCRA imposes no obligation on CRAs, like Defendants, to report all accounts, or

even certain accounts, for every consumer, and thus Defendants cannot be held liable for this

omission. Nationwide, courts and regulatory authorities concur that the FCRA governs only the

information that CRAs do report—not, as Plaintiff alleges here, information that CRAs do not

report. Defendants cannot be held liable for a duty that does not exist. Indeed, Your Honor

dismissed a claim just last year alleging similar allegations in Hammer v. Equifax Info. Servs.

LLC, et al., No. 3:18-CV-1502-C, 2019 WL 7602463 (N.D. Tex. Jan. 16, 2019), appeal

docketed, 19-10199 (5th Cir. filed Feb. 18, 2019). The result should be no different here. And,

even more recently, a virtually identical case brought by the same lawyers related to the same

mortgage lender was dismissed in the District of Minnesota. See Desautel v. Experian Info. Sols.

LLC, et al., No. 19-CV-2836 (PJS/LIB), 2020 WL 2215736, at *3 (D. Minn. May 7, 2020).

Again, there is no reason the result should be any different here. Because Plaintiff’s claims

necessarily fail, they must be dismissed.

       Furthermore, the Complaint is devoid of any allegation that Plaintiff’s consumer reports

included inaccurate information, an essential element of proving a violation under Sections

1681e(b) and 1681i. Plaintiff’s only allegation—that Defendants did not report any information

related to his Nationstar mortgage account—is on its face insufficient to allege an inaccuracy,

and, therefore, Plaintiff’s claims should be dismissed with prejudice.




                                                 2
  Case 3:19-cv-02450-C Document 39 Filed 05/18/20                      Page 3 of 12 PageID 252



                                        II.    BACKGROUND

        In his Complaint, Plaintiff alleges that Defendants failed to report a “missing tradeline” –

namely, Plaintiff’s post-loan modification Nationstar mortgage tradeline. See Compl. ¶ 21.

Plaintiff also alleges that he disputed the lack of reporting with regard to the Nationstar tradeline

with each of the Defendants. Compl. ¶ 25. After the dispute, Plaintiff alleges that the Defendants

failed to “remedy the missing tradeline on Plaintiff’s credit reports concerning the Nationstar

mortgage account.” Compl. ¶¶ 25, 56, 69, 82 (emphasis added). Plaintiff alleges that, “[a]s a

result, . . . Plaintiff suffered damages, including, but not limited to, loss of credit, loss of the

ability to purchase and benefit from credit, and suffering the mental and emotional pain, anguish,

humiliation, and embarrassment of credit denials.” Compl. ¶¶ 65, 70.

        Plaintiff filed suit against Defendants on October 16, 2019. See Compl. In the

Complaint, Plaintiff brought claims against Defendants for willful and negligent violation of the

FCRA pursuant to 15 U.S.C § 1681e(b) and 15 U.S.C § 1681i. Compl. ¶¶ 48, 56, 61, 69, 74, 82.

                                 III.     STANDARD OF REVIEW

        The Complaint against Defendants fails to assert a claim under the standard applied in

deciding a Rule 12(c) motion for judgment on the pleadings—a standard that is identical to that

for a Rule 12(b)(6) motion to dismiss for failure to state a claim. Guidry v. Am. Public Life Ins.,

Co., 512 F.3d 177, 180 (5th Cir. 2007); Johnson v. Johnson, 385 F.3d 503, 529 (5th Cir. 2004).

The motion to dismiss standard requires a plaintiff to plead facts sufficient to establish a claim

that is plausible on its face. Guidry, 512 F.3d at 180 (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544 (2007)); Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.


                                                    3
   Case 3:19-cv-02450-C Document 39 Filed 05/18/20                          Page 4 of 12 PageID 253



662, 678 (2009). Conclusory allegations, legal conclusions, and “unwarranted factual

inferences” will not survive a motion for judgment on the pleadings. Gentilello, 627 F.3d at 544

(quoting Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005)).

                                            IV.     ARGUMENT

        A.       Plaintiff Has Not Pleaded a Claim Under § 1681e(b).

        Plaintiff claims that Defendants willfully and negligently violated § 1681e(b) of the

FCRA when they failed to report a Nationstar mortgage account on his consumer reports. That

section of the FCRA requires that CRAs “follow reasonable procedures to assure maximum

possible accuracy of the information concerning the individual about whom” a consumer report

relates. 15 U.S.C. § 1681e(b). Simply alleging that Defendants did not report an account on his

consumer report that Plaintiff alleges exists, and wishes to have reported, does not sufficiently

plead a failure to follow reasonable procedures in preparing consumer reports.

        It is well established that CRAs are not required to report every account in existence

regarding a consumer. This principle was recently affirmed by Your Honor in an order granting

a motion to dismiss, where You held that “the FCRA does not impose, with sufficient certainty,

an affirmative duty upon credit reporting agencies to report trade lines.” Hammer v. Equifax

Info. Servs. LLC, et al., No. 3:18-CV-1502-C, 2019 WL 7602463 (N.D. Tex. Jan. 16, 2019),

appeal docketed, 19-10199 (5th Cir. filed Feb. 18, 2019). 1 This principle was again crystallized

by the District of Minnesota in a recent order granting a motion for judgment on the pleadings,

where the Court held that “[a]s a general matter, a CRA has no obligation to include a tradeline

on a credit report. Put differently, a credit report is not ‘inaccurate’ or ‘materially misleading’



         1
           The Hammer decision was appealed to the Fifth Circuit where it has been fully briefed and was argued on
January 8, 2020.

                                                        4
   Case 3:19-cv-02450-C Document 39 Filed 05/18/20                            Page 5 of 12 PageID 254



simply because it does not mention a particular tradeline.” Desautel v. Experian Info. Sols. LLC,

et al., No. 19-CV-2836 (PJS/LIB), 2020 WL 2215736, at *3 (D. Minn. May 7, 2020). Instead, a

CRA’s obligation under the FCRA is to accurately and completely report the tradelines it does

report on a consumer’s credit report. 2 See Davis v. Equifax Info. Servs. LLC, 346 F. Supp. 2d

1164, 1171 (N.D. Ala. 2004) (“The FCRA does not specifically require a reporting agency to

affirmatively add credit data to a report.”); Aclys Int’l, LLC v. Equifax, Inc., No. 2:08-CV-00954,

2010 WL 1816248, at *3 (D. Utah May 5, 2010) (“[The] FCRA does not require credit reporting

agencies to include all relevant information about an individual, only that the information present

on a credit report be accurate.”), aff’d sub nom. Aclys Int’l v. Equifax, 438 F. App’x 689 (10th

Cir. 2011); Swanson v. Central Bank & Trust Co., No. CIV.A. 5:03-255-JMH, 2005 WL

1719363, at *2 (E.D. Ky. July 14, 2005) (holding that because “the FCRA requires only that the

information contained in a credit report be accurate,” plaintiffs’ claims “that their credit reports

were incomplete and misleading because certain information was deleted” could not prevail);

Raffone v. Transunion, No. HHDCV185049844S, 2018 WL 4038205, at *2 (Conn. Super. Ct.

Aug. 8, 2018) (holding that no obligation to report an account exists under the FCRA where

Plaintiff complained that “Experian failed to accurately report an account in good standing”).

         This somewhat obvious principle—that CRAs cannot be liable for accounts that they do

not report—was also made plain by the Federal Trade Commission (“FTC”), the administrative

agency formerly charged with enforcement of the FCRA. 3 The FTC specifically stated that

“[c]onsumer reporting agencies are not required to include all existing or derogatory or favorable


         2
           The FCRA does require CRAs to report certain information in public bankruptcy records and certain
information related to child support obligations. See 15 U.S.C. §§ 1681c(d), 1681s-1(1)(A).
         3
          In 2011, federal legislation transferred the authority to issue interpretive guidance under the FCRA to the
Consumer Financial Protection Bureau (“CFPB”). See FTC Issues Report: “Forty Years of Experience with the Fair
Credit Reporting Act” (2011), available at https://www.ftc.gov/news-events/press-releases/2011/07 /ftc-
issuesreport-forty-years-experience-fair-credit -reporting.

                                                         5
  Case 3:19-cv-02450-C Document 39 Filed 05/18/20                  Page 6 of 12 PageID 255



information about a consumer in their reports.” Davis, 346 F. Supp. 2d at 1172 (quoting

Statements of General Policy or Interpretations Under the Fair Credit Reporting Act, 16 C.F.R.,

Subchapter F, Pt. 600, Appendix, pp. 492–519) (internal quotations omitted); see also Fed’l

Trade Comm’n, 40 Years of Experience with the Fair Credit Reporting Act, at 67 (same);

Childress v. Experian Info. Sols., Inc., No. 1:12-cv-1529, 2014 WL 3740368, at *7 (S.D. Ind.

July 30, 2014), and Childress v. Experian Info. Sols., Inc., 790 F.3d 745, 748 (7th Cir. 2015)

(explaining that it would be unreasonable to require a consumer reporting agency to report

certain additional information that would have made the credit report “fully precise” and citing

the FTC for the notion that “consumer reporting agencies are not required to include all existing

or derogatory or favorable information about a consumer in their reports”); Ray v. Equifax Info.

Servs., LLC, No. 1:04-CV-0482-JOF, 2008 WL 11322890, at *8 (N.D. Ga. Feb. 15, 2008)

(plaintiff had “not met his burden of proving that Equifax created an inaccuracy by removing

positive accounts” because “[c]onsumer reporting agencies are not required to include all

existing or derogatory or favorable information about a consumer in their reports” (internal

quotation marks omitted)).

       In addition to failing to allege a failure to maintain reasonable procedures, the

Complaint’s reliance on the failure to report an account also amounts to a failure to allege the

existence of an inaccuracy—also fatal to a claim under § 1681e(b). Courts within the Fifth

Circuit have repeatedly held that in order to state a cause of action under Section 1681e(b) or

Section 1681i, a plaintiff “must prove that [his] consumer reports included inaccurate

information.” Norman v. Experian Info. Sols., Inc., No. 3:12-CV-128-B, 2013 WL 1774625, at

*4 (N.D. Tex. Apr. 25, 2013) (citing Washington v. CSC Credit Servs. Inc., 199 F.3d 263, 267

n.3 (5th Cir. 2000) (“In order to pursue a cause of action based upon a willful or negligent



                                                 6
  Case 3:19-cv-02450-C Document 39 Filed 05/18/20                  Page 7 of 12 PageID 256



violation of 15 U.S.C. § 1681e(b), the report sought to be attacked must be inaccurate.”); see

also McDonald v. Equifax Inc., No. 3:15-CV-3212-B, 2017 WL 879224, at *6 (N.D. Tex. Mar.

6, 2017); Saunders v. Equifax Info. Servs. LLC, No. 16-CV-00525-LY, 2017 WL 3940942, at *4

(W.D. Tex. Aug. 3, 2017; Waggoner v. Trans Union, LLC, No. 302-cv-1494G, 2003 WL

22220668, at *6 (N.D. Tex. July 17, 2003); Zala v. Trans Union, LLC, No. CIV. A. 3:99-CV-

0399, 2001 WL 210693, at *3 (N.D. Tex. Jan. 17, 2001). Here, Plaintiff disputes only the

absence of information from his consumer reports—not the accuracy of information actually

contained in the reports. This failure to allege that Defendants included inaccurate information

in his consumer reports is fatal to his § 1681e(b) claim. As such, Plaintiff’s Complaint should be

dismissed with prejudice.

       B.      Plaintiff Has Not Pleaded a Claim under § 1681i.

       Plaintiff also alleges that Defendants violated Section 1681i of the FCRA, which requires

CRAs to conduct “reasonable reinvestigations” in response to disputes. 15 U.S.C.

§ 1681i(a)(1)(A). But Plaintiff’s claims under that Section fail as well for a similar reason, as the

duty to reinvestigate under Section 1681i extends only to information actually included in

Plaintiff’s consumer report. A CRA’s duty to reinvestigate does not extend to information

Plaintiff simply wants included in his credit file. See Desautel, 2020 WL 2215736, at *5

(“Section 1681i(a)(1)(A) requires a CRA to conduct a reasonable reinvestigation only when a

consumer disputes ‘the completeness or accuracy of any item of information contained in a

consumer’s file at a consumer reporting agency.’ A CRA has no duty to reinvestigate the

completeness or accuracy of information that is not contained in its file.”). The plain language of

Section 1681i(a)(1)(A) makes this clear and unambiguous. It provides that, “if the completeness

or accuracy of any item of information contained in a consumer’s file at a consumer reporting


                                                 7
   Case 3:19-cv-02450-C Document 39 Filed 05/18/20                             Page 8 of 12 PageID 257



agency is disputed by the consumer . . . the agency shall, free of charge, conduct a reasonable

reinvestigation to determine whether the disputed information is inaccurate[.]” 15 U.S.C. §

1681i(a)(1)(A) (emphasis added). The account at issue was not contained in Plaintiff’s credit

file. Thus, the provision is simply inapplicable, Plaintiff has not plead a claim thereunder, and

his Complaint should be dismissed with prejudice.

         Further crystalizing this result, the statute actually limits CRAs to three options for

handling disputed items of information: they can either “verif[y],” “delete,” or “modify” them.

15 U.S.C. § 1681i(a)(5)(A), (i). There is no provision for “inserting” new items of information. 4

Unsurprisingly, the FTC is of the same opinion that Section 1681i does not govern disputes

related to items not in a consumer’s file. In guidance, it stated that “[a] CRA is not required to . .

. add information about accounts not reflected in an existing file, because consumers may dispute

only the completeness or accuracy of particular items of information in the file.” Fed’l Trade

Comm’n, 40 Years of Experience with the Fair Credit Reporting Act, at 76; see also Peterson v.

Equifax Info. Servs. LLC, No. 1:16-CV-3528-WMR-LTW, 2018 WL 7348859, at *8 (N.D. Ga.

Dec. 27, 2018) (“The FCRA does not require a consumer reporting agency to add new accounts

at a consumer’s request; the FCRA only allows consumers to dispute the accuracy or

completeness of existing information in the credit file.”).

         In short, Section 1681i provides consumers the opportunity to dispute and request the

correction of discrete items of information that already appear in their credit reports, not to

decide what does and does not get included in their credit report. The plain language of Section


         4
            The omission of the word “insert” as a reinvestigation response option takes on greater significance in
light of the fact that Congress used the verb “reinsert” elsewhere in the same section to refer to adding items of
information. See, e.g., 15 U.S.C. § 1681i(a)(5)(B)(i) (describing “reinsert[ing]” information that had been “deleted”
from the consumer’s file because it was wrongly thought to be incomplete or inaccurate); see also Allison Engine
Co., Inc. v. United States ex rel. Sanders, 553 U.S. 662, 671 (2008) (noting that Congress’ omission of a term found
elsewhere in the same Act is significant).

                                                          8
  Case 3:19-cv-02450-C Document 39 Filed 05/18/20                   Page 9 of 12 PageID 258



1681i, which allows consumers to dispute the “completeness or accuracy of any item of

information”—not the absence of certain information or their credit history as a whole—supports

this reading. As Section 1681i imposed no duty on Defendants to add the disputed account,

Plaintiff’s Section 1681i claim must fail for this additional reason.

       Finally, Plaintiff’s failure to allege the existence of an inaccuracy in his consumer

reports, as detailed above, dooms his Section 1681i claim just as equally as it dooms his

1681e(b) claim, for courts are in agreement that an inaccuracy is required to trigger obligations

under 1681i as well. See Norman, 2013 WL 1774625, at *4 (N.D. Tex. Apr. 25, 2013);

McDonald, 2017 WL 879224, at *6 (N.D. Tex. Mar. 6, 2017). The 1681i claim should thus be

dismissed for this reason as well.

       C.      Plaintiff’s Claim that Defendants Willfully Violated the FCRA Must Be
               Dismissed.

       At a minimum, Plaintiff’s claim that Defendants’ alleged violations were willful must be

dismissed. Willful violations of the FCRA include “not only knowing violations of a standard,

but reckless ones as well.” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007) (citations

omitted). “A company subject to FCRA does not act in reckless disregard of it unless the action

is not only a violation under a reasonable reading of the statute’s terms, but shows that the

company ran a risk of violating the law substantially greater than the risk associated with a

reading that was merely careless.” Id. at 69. Crucially, “[w]here . . . the statutory text and

relevant court and agency guidance allow for more than one reasonable interpretation, it would

defy history and current thinking to treat a defendant who merely adopts one such interpretation

as a knowing or reckless violator. Congress could not have intended such a result for those who

followed an interpretation that could reasonably have found support in the courts, whatever their

subjective intent may have been.” Id. at 70, n. 20.

                                                  9
  Case 3:19-cv-02450-C Document 39 Filed 05/18/20                  Page 10 of 12 PageID 259



       As explained above, in the judgment of multiple courts, as well as persuasive regulatory

authorities, Defendants have no duty to add accounts to a consumer file simply because the

consumer would prefer that those accounts be included. Even supposing that Defendants’ failure

to add the Account to Plaintiff’s credit file could support a claim under either Section 1681e(b)

or Section 1681i, that failure cannot support a willful violation when CRAs’ refusal to add

accounts has been repeatedly upheld. Therefore, Plaintiff’s claim for willful violations of the

FCRA must be dismissed, with prejudice.

       D.      In the Alternative, This Case Should be Stayed.

       In the likely case that the Hammer decision is affirmed by the Fifth Circuit, it will

mandate that this case should be dismissed as well. Defendants believe the law is already clear

and that the Court should grant their Motion for Judgment on the Pleadings. However, should

Hammer be affirmed, the law in this Circuit will be clear and this case must be dismissed.

       Thus, should the Court not wish to entertain the Defendants’ argument pending the Fifth

Circuit’s ruling, Defendants request that, in the alternative, the Court stay the case pending a

resolution from the Fifth Circuit in Hammer. See Greco v. Nat'l Football League, 116 F. Supp.

3d 744, 761 (N.D. Tex. 2015) (A “court is within its discretion to grant a stay when a related

case with substantially similar issues is pending before a court of appeals,” but it must first

consider the “interest of the parties and potential conservation of judicial resources.”).

                                      V.      CONCLUSION

       For the foregoing reasons, Defendants’ Motion for Judgment on the Pleadings should be

granted, and Plaintiff’s Complaint should be dismissed in its entirety with prejudice as to

Defendants. In the alternative, the case should at the very least be stayed.




                                                 10
 Case 3:19-cv-02450-C Document 39 Filed 05/18/20         Page 11 of 12 PageID 260



Respectfully submitted May 18, 2020.

                                       /s/ Molly J. Russell
                                       Molly J. Russell
                                       Texas Bar No. 24118518
                                       mrussell@jonesday.com
                                       Jones Day
                                       2727 N. Harwood St.
                                       Dallas, TX 75201
                                       Telephone: (214) 969-5016
                                       Facsimile: (214) 969-5100

                                       Counsel for Defendant Experian Information
                                       Solutions, Inc.

                                       /s/ Anna K. Olin
                                       Anna K. Olin
                                       State Bar No. 24102947
                                       CLARK HILL STRASBURGER
                                       901 Main Street, Suite 6000
                                       Dallas, Texas 75202
                                       Tel: (214) 651-4300 Telephone
                                       Fax: (214) 651-4330
                                       anna.olin@clarkhillstrasburger.com

                                       Attorney for Equifax Information Services LLC

                                       /s/ Sarah Sublett
                                       Sarah Sublett
                                       Texas State Bar No. 24062788
                                       QUILLING, SELANDER, LOWNDS,
                                       WINSLETT & MOSER, P.C.
                                       6900 Dallas Parkway, Ste. 800
                                       Plano, TX 75024
                                       Telephone: (214) 560-5450
                                       Facsimile: (214) 871-2111
                                       ssublett@qslwm.com

                                       Attorney for Trans Union LLC




                                         11
  Case 3:19-cv-02450-C Document 39 Filed 05/18/20                    Page 12 of 12 PageID 261



                              CERTIFICATE OF CONFERENCE

       I hereby certify that on May 8, 2020 counsel for Experian conferred with Plaintiff’s

counsel. Plaintiff indicated that he does not oppose staying the present case pending a resolution

of Hammer v. Equifax Info. Servs. LLC, et al., No. 3:18-CV-1502-C, 2019 WL 7602463 (N.D.

Tex. Jan. 16, 2019).

                                                  /s/ Molly J. Russell
                                                  Molly J. Russell


                    CERTIFICATE OF SIGNATURE REQUIREMENTS

       I hereby certify that counsel for Equifax Information Services LLC and Trans Union LLC

have consented for their signatures to be included on this filing.

                                              /s/ Molly J. Russell
                                              Molly J. Russell


                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2020, I caused the foregoing to be electronically filed

with the clerk of court for the U.S. District Court for the Northern District of Texas, by using the

CM/ECF system, which will send a notice of electronic filing to all counsel of record, a true and

correct copy of the foregoing instrument and all attachments.

                                                 /s/ Molly J. Russell
                                                 Molly J. Russell




                                                 12
